Citation Nr: 0021071	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-31 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits.


REPRESENTATION

Appellant represented by:	Julie A. Alston, Attorney


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.  The veteran died in December 1987.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 waiver decision issued by the Department 
of Veterans Affairs (VA) Debt Management Center (DMC) in Fort 
Snelling, Minnesota.  The case has been certified to the 
Board by the Regional Office (RO) in Houston, Texas.

This case was previously before the Board in August 1998, at 
which time it was remanded so that the appellant could be 
scheduled for a hearing at the RO before a Member of the 
Board.  The appellant failed to report for a hearing which 
had been scheduled for June 2000.


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim for entitlement to a waiver of recovery of an 
overpayment of death pension benefits is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible or 
capable of substantiation.

The initial question to be considered is whether the debt 
charged to the appellant was properly created.  In a letter 
dated in June 1991 the appellant questioned the validity of 
the debt.  In her substantive appeal dated in August 1996 her 
attorney asserted that the overpayment was due to an error of 
the VA, thus asserting sole administrative error in the 
creation of the debt.  These matters must be addressed by the 
RO, regardless of when such matter are raised.  

Another question to be answered in this case is whether the 
appellant has submitted a timely request for waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $4,587.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) If it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
VA to the debtor, or, (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the chairperson of the 
Committee on Waivers and Compromises that, as the result of 
an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does not 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the chairperson shall direct the 
180-day period be computed from the date of the requested 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b) (1999).

The Board finds that additional development is necessary 
prior to rendering a decision as to the timeliness of the 
waiver request.  In particular, in April 1996, the DMC denied 
the appellant's request for a waiver of recovery of the 
overpayment of pension benefits on the basis of an untimely 
waiver request.  This determination was based on a 
notification letter allegedly sent from the DMC in May 1991 
to the appellant informing her of the overpayment in her 
account.  However, this letter is not of record.  New 
requirements were issued in May 1999 for waiver decisions 
involving a debt under the DMC's jurisdiction where 
timeliness of the waiver request is at issue.  See OF 
Bulletin 99.GC1.04 (a copy of which has been placed in the 
claims folder).  The requirements set forth in this bulletin 
have not yet been complied with.

As an additional matter, the originating agency must address 
the significance of the appellant's letter of June 1991, to 
include whether this constituted a dispute as to the 
existence or amount of the debt.  If so, the period for 
requesting a waiver may not have begun to run until this 
matter was resolved.  38 C.F.R. § 1.911(c). 

In light of the foregoing the case is REMANDED for the 
following action:

1.  The RO should comply with the 
requirements set forth in OF BULLETIN 
99.GC1.04 regarding new requirements for 
decisions by committees on waivers and 
compromises where timeliness of the 
waiver request is at issue.

2.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to waiver of recovery of an 
overpayment of pension benefits, 
including the issue of whether the 
overpayment was proper created or whether 
the overpayment was the result of sole 
administrative error.  Additionally, if 
the validity of the debt is upheld, the 
RO must address the significant of the 
appellant's letter of June 1991, to 
include whether this letter may have 
extended the period for requesting a 
waiver until any dispute as to existence 
or amount of the debt was decided.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


